Citation Nr: 0212807	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  00-23 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, with 
atrial fibrillation.  

2.  Entitlement to service connection for right parietal 
arteriovenous malformation, with headaches.  

3.  Entitlement to service connection for sleep disturbance, 
to include as due to undiagnosed illness.  

(Following additional development on the issue of entitlement 
to a compensable disability rating for erythematous vesicular 
rash, based on an initial award, the Board will prepare a 
separate decision addressing the issue)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to March 
1985; he then went into the National Guard and, in December 
1990, he was recalled to active duty and served until January 
1992 in support of Desert Shield/Desert Storm, to include 
deployment to the Persian Gulf, from December 1990 to June 
1991.  At separation from active duty, he returned to 
National Guard status, from which he was discharged in 
September 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The Board is taking additional development on the issue of 
entitlement to a compensable disability rating for 
erythematous vesicular rash, based on an initial award, 
pursuant to the authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3, 099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing that issue.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Hypertension, with atrial fibrillation, was first shown 
years after service and there is no medical opinion of a 
nexus between the disability and the veteran's active duty 
service or any incident therein.  

3.  Right parietal arteriovenous malformation, with 
headaches, was first shown years after service and there is 
no medical opinion of a nexus between the disability and the 
veteran's active duty service or any incident therein.  

4.  Sleep disturbance, currently diagnosed as sleep apnea, 
was first shown years after service and there is no medical 
opinion of a nexus between the disability and the veteran's 
active duty service or any incident therein.  


CONCLUSIONS OF LAW

1.  Hypertension, with atrial fibrillation, was not incurred 
in or aggravated by active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.6, 3.303, 3.309 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

2.  Right parietal arteriovenous malfunction, with headaches, 
was not incurred in or aggravated by active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.6, 3.303, 3.309, 4.9 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

3.  Sleep disturbance, sleep apnea, was not incurred in or 
aggravated by active duty service, to include as due to 
undiagnosed illnesses.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.317 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

The Board finds that the March 2000 and November 2000 
Statements of the Case and the March 2002 Supplemental 
Statement of the Case, provided to both the veteran and his 
representative, specifically satisfy the requirement at 
§ 5103 of the new statute in that they clearly notify the 
veteran and his representative of the evidence necessary to 
substantiate his claim.  Additionally, the Board finds that 
the duties to assist provided under the new statute at § 
5103A have also been fulfilled in that all evidence and 
records identified by the veteran as plausibly relevant to 
his pending claim have been collected for review, VA 
examinations were provided, and VA medical records were 
obtained and associated with the claims folder.  By VA 
letters, dated in September 1999, March 2000, May 2000, June 
2001, and October 2001, the veteran and his representative 
were informed of the VCAA, the evidence in VA's possession, 
the evidence he needed to submit to VA to support his claim, 
and he was advised that he had an appropriate period of time 
to submit additional evidence and argument.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  No further 
assistance is necessary to comply with the requirements of 
this new legislation, or any other applicable rules or 
regulations regarding the development of the pending claim.  

Service Connection

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See 38 C.F.R. 
§ 3.309; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. §§  3.303(b), 3.309; see also Savage 
v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

A.  Hypertension

Essentially, the veteran contends that his currently 
diagnosed hypertension, with atrial fibrillation, was first 
manifest while he was on active duty, as indicated by 
elevated blood pressure readings.  Review of the veteran's 
active duty service medical records, for March 1981 to March 
1985, and from December 1990 to January 1992, show that his 
blood pressure readings were essentially within the normal 
range.  On one occasion in June 1983, veteran's blood 
pressure was recorded as 142/98; this was associated with a 
rash of 3 days' duration.  In June 1984, a blood pressure 
reading of 140/102 was recorded during the veteran's 
treatment for acute gastritis.  However, even when an 
elevated reading was recorded was hypertension was not 
diagnosed.  Medical examination reports consistently show his 
heart as normal, with chest x-rays and electrocardiograms 
showing no abnormalities.  Hence, the veteran's hypertension, 
with atrial fibrillation, was not shown during his active 
duty service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

The veteran's VA outpatient treatment records for February 
1994 show that he was seen for an elevated blood pressure 
reading of 134/96, and received a provisional diagnosis of 
borderline hypertension.  The veteran's numerous private 
outpatient treatment for various periods records from May 
1992 through February 2001 show that, in April 1997, his 
chest was clear, heart had regular rhythm and rate, and there 
was no murmur or gallop.  

Following his separation from active duty in January 1992, 
the veteran returned to his National Guard duties, until his 
discharge in September 1998.  The service medical records for 
those years show that, on his periodic medical evaluation in 
June 1998, his blood pressure was 132/88.  Electrocardiogram 
revealed sinus bradycardia.  Hence, the earliest medical 
evidence of elevated blood pressure readings is in 1994, more 
than a year after the veteran's separation from active duty 
service.  See 38 C.F.R. § 3.309.  Also, although sinus 
bradycardia was noted during the veteran's periodic medical 
evaluation in the National Guard in June 1998, such disorder 
is not a "covered disease" applicable to inactive duty 
training.  See 38 C.F.R. § 3.6.  

The veteran's private medical evaluation report of April 1999 
was unremarkable, except for a diastolic blood pressure 
reading of 98.  Later in April1999, a blood pressure reading 
of 140/100 was recorded, and hypertension was diagnosed.  In 
December 2000, electrocardiogram results were normal.  Holter 
monitor demonstrated some mild sinus arrhythmia, otherwise 
the results were unremarkable.  By history, the December 2000 
private medical evaluation report notes that the veteran had 
been on medications for hypertension for the last two years.  
Prior to that, he had problems with borderline blood pressure 
elevation for a number of years.  The diagnosis offered by 
the veteran's private treating physician included paroxysmal 
atrial fibrillation that was likely related to hypertension 
and hypertension, with questionable hypertensive 
cardiovascular disease.  The veteran's wife's statement, 
dated in November 1999, confirms that the veteran had 
recently begun taking blood pressure medication and was 
taking the medication twice a day.  

Under the circumstances, the veteran's hypertension, with 
atrial fibrillation, was not shown until years after his 
separation from active duty service.  More importantly, there 
is no persuasive medical evidence or medical opinion, based 
on review of the record and examination of the veteran, of a 
nexus, or link between either of the veteran's currently 
diagnosed hypertension, with atrial fibrillation, and a 
disease or injury noted in service, or that hypertension was 
manifest to a degree of 10 percent within the year following 
the veteran's active duty service.  While the veteran may 
well believe that his currently diagnosed hypertension is 
related to his active duty service, the Board would like to 
emphasize that it is the province of trained health care 
professionals to enter conclusions that require medical 
opinion, such as the diagnosis of a disability or, as in the 
case at hand, an opinion as to the etiology of that 
disability.  See  Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).  A claim must be supported by evidence and sound 
medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

Under the circumstances, the Board finds that the veteran's 
recently diagnosed hypertension, with atrial fibrillation, 
was not incurred in or aggravated by his active duty service.  
Hence, entitlement to service connection for hypertension, 
with atrial fibrillation, is not granted.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).

B.  Arteriovenous Malformation

The veteran maintains that he began experiencing headaches in 
service.  His service medical records show that he was seen 
in January 1992 for complaints of headaches, which were 
attributed to muscle contractions associated with neck pain.  
There is no indication of any findings or symptomatology 
associated with right parietal arteriovenous malformation 
(AVM) noted in his active duty service medical records.  

The veteran's private outpatient treatment records show that 
he was seen in June 1995 because of problems with a headache 
in the right occipital area to parietal area.  The diagnosis 
was atypical headache.  In September 1995, he was diagnosed 
with migraine headaches.  In August 1996 , AVM was diagnosed.  
He underwent CT scan of his head in October 1996, which 
revealed parietal white matter above the posterior body of 
the right lateral ventricle and was presumed to represent 
partially calcified "cryptic AVM" (arteriovenous 
malformation).  This  small intracranial lesion showed no 
evidence of surrounding contrast enhancement to suggest 
active inflammation and/or other disturbance of the blood 
barium barrier.  

The veteran's service medical records while he was in the 
National Guard show that, in June 1998 during his periodic 
medical evaluation, he was complaining of intermittent 
headaches, which resolved spontaneously.  An August 1999 VA 
MRI brain scan revealed thrombosed vascular malformation deep 
within the right parietal region.  On neurological portion of 
the August 1999 VA examination, the examiner noted that the 
veteran's headaches were rather nonspecific and that hey may 
be related to a vascular malformation, which, the physician 
offered, was a congenital defect and unrelated to any 
military service.  In the veteran's spouse's statement of 
November 1999, she related that, since her husband's 
separation from active duty, he began complaining of 
headaches.  

In a May 2000 medical statement, the veteran's private 
treating physician noted that he had reviewed all records and 
found that the numerous scans revealed a small arteriovenous 
malformation with calcifications, which appeared stable for 
years.  The physician offered that he did not believe the 
problem was in any way service related; malformations were 
congenital, and are not exacerbated by activities; and he was 
not sure of its contribution to the veteran's headaches.  
Another of the veteran's treating physicians, in a medical 
statement of December 2000, offered that there was evidence 
of arteriovenous malformation, which was first diagnosed 
while the veteran was in the National Guard.  The medical 
evidence the physician reviewed did not show that the 
condition was present at the veteran's birth, neither was 
there any way to actually indicate when the condition 
developed; however, the symptoms related to the condition 
manifested during the veteran's time in service.  In an 
October 2001 statement, the same physician noted that the 
veteran was being followed on a regular basis for the 
arteriovenous malformation, which had been diagnosed prior to 
the veteran becoming his patient.  

The records show that the veteran's right parietal 
arteriovenous malformation was first medically shown years 
after the veteran's separation from active duty service, 
although during the period he was a member of the National 
Guard.  However, the law is specific as to a "covered 
disease" noted during inactive duty training and 
arteriovenous malformation is not one of the "covered 
diseases."  See 38 C.F.R. § 3.6.  

Also, as noted by the veteran's private treating physician, 
arteriovenous malformation, with associated headaches, is a 
congenital condition, which is not exacerbated by activities.  
In general, congenital or developmental abnormalities or 
defects are not diseases or injuries within the meaning of 
applicable legislation pertaining to disability compensation.  
See 38 C.F.R. §§ 3.303(c), 4.9.  Therefore, as a matter of 
law, there is no compensable rating disability.  See Beno V. 
Principi, 3 Vet. App. 439, 441 (1992).  However, while 
service connection may be granted, in limited circumstances, 
for disability due to aggravation of a constitutional or 
developmental abnormality by a superimposed disease or 
injury, such is not shown to be the case here.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. 
Brown, 4 Vet. App. 513, 514-15 (1993).  

Although the veteran's treating physicians have offered that 
arteriovenous malformation was first shown while the veteran 
was in the National Guard, it was not shown while he was on 
active duty; rather it was first shown during his inactive 
duty service.  Also, there is no medical opinion offered of a 
link, or nexus, between arteriovenous malformation and an 
injury or disease in service.  In fact, one of the private 
treating physicians noted that such condition is not 
exacerbated by activities.  While the veteran asserts that 
the arteriovenous malformation is related to service, as a 
layman without medical training, he is unable to offer 
competent medical opinion, such as the diagnosis of a 
disability or, as in the case at hand, an opinion as to the 
etiology of that disability.  See  Jones, 7 Vet. App. at 137; 
Espiritu, 2 Vet. App. at 294-95.  A claim must be supported 
by evidence and sound medical principles, not just 
assertions.  See Tirpak, 2 Vet. App. at 611.  

Under the circumstances, the Board finds that the veteran's 
arteriovenous malformation was not incurred in or aggravated 
by his active duty service, and his claim of entitlement to 
service connection for the disability is denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 1991); see also Gilbert, 1 Vet. 
App. at 55-57.  

C.  Sleep Disturbance

The veteran asserts that his sleep disturbance was brought on 
by his active duty service, to include his service in 
Southwest Asia during the Persian Gulf War.  

Review of the veteran's service medical records for each of 
his active duty periods shows no indication or symptomatology 
associated with a sleep disorder.  His private outpatient 
treatment records for 1992 to 1999 do not show any treatment 
or complaints of a sleep disorder.  During the veteran's 
August 1999 VA psychiatric examination, he related that he 
had some difficulty with sleep, that he tended to wake up on 
the middle of the night and could not fall back to sleep, 
sometimes from dreams, but mostly for no particular reason.  
At times, it would be because he was snoring so loud that his 
wife would wake him up.  This sleep disturbance would lead to 
periods of time where he would just feel lazy and lack 
energy.  He was occasionally taking some over-the-counter 
sleep medication, which did help with his sleep.  Following 
mental status examination, the examiner found that the 
veteran did not meet the criteria for any diagnosable mental 
disorder and attributed his daytime fatigue to isolated 
symptoms of sleep difficulties.  

The veteran's wife, in a November 1999 statement, related 
that, after the veteran's return from active duty after his 
service in the Persian Gulf War, he began having sleeping 
problems.  His breathing sometimes stopped while he was 
sleeping and his snoring became extremely loud.  

December 2000 private outpatient treatment records reflect 
that the veteran underwent evaluation, was noted to be in 
rapid atrial fibrillation and was diagnosed with obstructive 
sleep apnea.  His private treating physician noted in October 
2001 t that he was being treated by the physician for 
obstructive sleep apnea.  

Service connection for disabilities due to undiagnosed 
illnesses are granted if there is evidence that the claimant 
(1) is a "Persian Gulf veteran;" (2) who exhibits objective 
indications of chronic disability resulting from an illness 
or combinations of illnesses manifested by one or more signs 
or symptoms; (3) which became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006 (as amended effective March 
1, 2002); and (4) that such symptomatology by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  Objective 
indications of chronic disability are described as either 
objective medical evidence perceptible to a physician or 
other, non-medical indicators that are capable of independent 
verification.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

The veteran's sleep disturbance has been diagnosed as 
obstructive sleep apnea, for which he is receiving treatment.  
The provisions of 38 C.F.R. § 3.317 do not apply to diagnosed 
disorders.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Therefore, the claim for entitlement to service 
connection for sleep disturbance, diagnosed as sleep apnea, 
will be considered on a direct basis.  

Review of the veteran's active duty service medical records 
does not show any indication of complaints pertaining to 
sleep disturbance.  The earliest indication of sleep 
complaints is made by the veteran in his June 1999 
application for benefits, which he reiterated during his 
August 1999 VA psychiatric evaluation.  The veteran's wife 
related in late 1999 that the veteran began having sleeping 
problems after his return from active duty in 1992.  His 
numerous private and VA medical records do not reflect any 
complaints or treatment for sleep disturbance until many 
years after his separation from active duty.  At that time, 
he underwent medical evaluation for his complaints and, in 
late 2000, he was found to have obstructive sleep apnea.  No 
where in the record is there competent medical evidence 
attributing his sleep apnea to his active military service, 
or any incident therein.  Moreover, while the veteran 
believes that his sleep disorder began shortly after his 
return from the Persian Gulf War and, although the veteran 
and his wife are competent to provide evidence of visible 
symptoms, they are not competent to provide evidence that 
requires medical knowledge or expertise.  See  Jones, 7 Vet. 
App. at 137; Espiritu, 2 Vet. App. at 294-95.  A claim must 
be supported by evidence and sound medical principles, not 
just assertions.  See Tirpak, 2 Vet. App. at 611.  

The Board finds that the veteran's sleep apnea was not 
incurred in or aggravated by his active duty service, to 
include as due to undiagnosed illnesses.  His claim of 
entitlement to service connection for the disability is 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
1991); see also Gilbert, 1 Vet. App. at 55-57.  


ORDER

Service connection for hypertension, with atrial 
fibrillation, is denied.  

Service connection for right parietal arteriovenous 
malfunction, with headaches, is denied.  

Service connection for sleep disturbance, sleep apnea, is 
denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

